Listing Report:Supplement No. 13 dated May 29, 2013 to Prospectus dated May 21, 2013 File pursuant to Rule 424(b)(3) Registration Statement Nos. 333-179941 and 333-179941-01 Prosper Funding LLC Borrower Payment Dependent Notes Prosper Marketplace, Inc. PMI Management Rights This Listing Report supplements the prospectus dated May 21, 2013 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") Prosper Funding LLC is currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated May 21, 2013 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. As described in the prospectus dated May 21, 2013, each Note will come attached with a PMI Management Right issued by Prosper Marketplace, Inc. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 754298 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an amount that equals or exceeds the minimum amount required for the loan to fund. Amount: Prosper Rating: B Listing Duration: 14 days Minimum Amount to Fund: Estimated loss*: 5.74% Term: 60 months Lender yield: 16.69% Borrower rate/APR: 17.69% / 20.08% Monthly payment: Lender servicing fee: 1.00% Effective Yield*: 15.75% Estimated return*: 10.01% * Estimated loss is the estimated principal loss on charge-offs. Effective yield is equal to the borrower interest rate: (i) minus the servicing fee rate, (ii) minus estimated uncollected interest on charge-offs, (iii) plus estimated collected late fees. Effective yield, Estimated loss and Estimated return are intended to represent the estimated average effective yield, loss and return, respectively, on a basket of loans with the same characteristics as this listing. All estimates are based on the historical performance of Prosper loans for borrowers with similar characteristics. The calculations of Effective yield, Estimated loss and Estimated return require significant assumptions about the repayment of loans, and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score (1-10): 6 First credit line: Nov-1998 Debt/Income ratio: 21% Credit score: 700-719 (May-2013) Inquiries last 6m: 0 Employment status: Employed Now delinquent: 0 Current / open credit lines: 11 / 9 Length of status: 7y 1m Amount delinquent: $0 Total credit lines: 27 Occupation: Professional Public records last 12m / 10y: 0/ 0 Revolving credit balance: Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Bankcard utilization: 13% Homeownership: Yes Screen name: careful-bazaar4 Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower's credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 9 ( 100% ) 700-719 (Latest) Principal borrowed: < 31 days late: 0 ( 0% ) 720-739 (Jul-2012) Principal balance: 31+ days late: 0 ( 0% ) Total payments billed: 9 Description Business Purpose of loan: This loan will be used to keep my business afloat as an added security during the "down times." My financial situation: I am a good candidate for this loan because I take my business very seriously and will work hard at building my clientele. I care about credit worthiness and this is also a way for me to build my credit by honoring my debts and paying them in a timely manner. I working toward a score of 700+. Monthly net income: $2,954
